Peter J. Sobieski, as guardian of Walter Sobieski and of John Sobieski, Katherna Grossman and Viola Pauley each obtained a judgment against the city of Chicago, and upon failure of the city to pay the judgments on demand each filed a petition for a writ of mandamus. Demurrers were filed to these petitions and sustained. Leave was given to amend the petitions but the amendment was not made. In each case the parties assumed that the amendment had been made and proceeded accordingly. The circuit court entered its judgment awarding the writ in each case, and the city appealed to the Appellate Court for the First District. There the judgments were affirmed, and the causes are now before this court on certiorari. The four causes have been consolidated for hearing in this court.
From the briefs filed in the consolidated cause it appears that plaintiff in error has paid the judgments which it was commanded to pay but did not pay the costs in themandamus proceedings. The principal question involved in themandamus proceedings no longer exists. The only purpose in reviewing the action of the Appellate Court in affirming the order of the circuit court directing the writs to issue is to determine who shall pay the costs in the mandamus proceedings. Where the substantial questions involved in the trial court no longer exist this court will not review the cause merely to determine the liability for costs. Wick v. Chicago TelephoneCo. 277 Ill. 338; In re Croker, 175 N.Y. 158, 67 N.E. 307;Wingert v. First Nat. Bank, 223 U.S. 670, 32 Sup. Ct. 391; 3 Corpus Juris, 365.
The writ of error issued in each of these causes is dismissed.
Writs dismissed. *Page 261